EXHIBIT 99.1 For Immediate Release CHARMING SHOPPES, INC. ANNOUNCES COMPLETION OF REDEMPTION, CONVERSION OF 4.75% SENIOR CONVERTIBLE NOTES DUE 2012 Bensalem, Pa., June 6, 2007 – Charming Shoppes, Inc. (NASDAQ: CHRS), announced today the completion of its previously announced redemption of all of its $150 million aggregate principal amount 4.75% Senior Convertible Notes due 2012 (the “2012 Notes”). Following the April 30, 2007 announcement of the redemption, holders of $149.956 million of the 2012 Notes exercised their right, pursuant to the terms of the 2012 Notes, to convert their notes into 15,145,556 shares of Charming Shoppes, Inc. common stock.
